IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-86,542-01 & WR-86,542-02


                     EX PARTE ROY CURTIS STUART, JR., Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. W13-52718-Y(A) & W13-52719-Y(A)
                       IN CRIMINAL DISTRICT COURT NO. 7
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession of a firearm and delivery of a controlled substance. He was sentenced to imprisonment

for forty-five and twenty years.

       On September 27, 2016, the trial court entered orders designating issues. The District Clerk

properly forwarded the habeas record to this Court under TEX . R. APP . P. 73.4(b)(5). However, the

record has been forwarded without the trial court having resolved the designated issue(s) in these
cases. We remand these applications to allow the trial court to complete an evidentiary investigation

and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: April 5, 2017
Do not publish